DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-21 have been considered but are moot because the new ground of rejection does not rely on all of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 4-6, 8-10, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer et al (US 20180115952) in view of Marsh et al (US 20140269666)  in view of Nemeth et al (US 20120163480) and further in view of Roschmann et al (US 5305347).

As to claim 1 Shellhammer discloses a method of wireless communication, said method comprising, generating a wake-up radio (WUR) packet comprising a wake-up radio signal for a wake-up radio of a wireless communication device, wherein said generating comprises (Shellhammer Fig.4, ¶0062- wake up message 400; ¶0063- 1st sentence): accessing a data transmission rate for transmitting said wake-up radio signal (Shellhammer 210 of fig.2, ¶0053- 4th and 5th sentence); selecting a predefined sequence - predefined sequence being equivalent to a pseudo-random sequence (Shellhammer ¶0015;); generating a preamble for said WUR packet, wherein said preamble comprises said predefined sequence (¶0063- 1st and 4th sentences- the preamble 410 may also include a PN sequence; and generating control information for said WUR packet (Shellhammer ¶0065-1st sentence, 420 of Fig.4-data field 420 may include the message payload; ¶0126- 1st sentence; ¶0131- 1st sentence). 
Shellhammer however is silent with regard to selecting from a plurality of predefined sequences and selecting the sequence based on said data transmission rate, wherein each of said plurality of predefined sequences is operable to indicate a different data transmission rate for WUR packet transmission. However in an analogous art Marsh remedies this deficiency: (Marsh ¶0098- 1st sentence, 1102 of Fig.11- selecting preamble sequence from a set of preamble sequence- each preamble sequence associated to one communication mode (or data rate); ¶0045- 2nd sentence- communication mode being tied to a range mode; ¶0010-1st sentence; ¶0033- last two sentences; ¶0040- first two sentence- range mode being tied to a data rate). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teaching of Shellhammer with that of Marsh for the (Marsh ¶0098- 2nd sentence).
Bothe Shellhammer and Marsh are silent in transmitting both said preamble and said control information in said WUR packet using a predefined data transmission rate indicated by said predefined sequence. However in an analogous art Nemeth remedies this deficiency: (Nemeth ¶0030- transmitting the preamble ….at the rate of the payload ¶0031- transmitting the preamble and (SFD) at the rate of the payload). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Nemeth with the already combined teachings of Shellhammer and Marsh for the purpose of a having a common data rate for payload and preamble within a data packet (Nemeth ¶0045- 1st sentence)
All inventors however are silent wherein an end of said predefined sequence corresponds to a boundary between said preamble and said control information. However in an analogous art Roschmann remedies this deficiency (Roschmann, Col.1, lines 21-25-a repeatedly transmitted PN sequence ….as a preamble to the individual data blocks). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to modify the combined teaching of Shellhammer Marsh and Nemeth with that of Roschmann for the purpose of using a PN sequence as a preamble of a data block (Roschmann- Abstract).

As to claim 2 the combined teachings of Shellhammer, Marsh, Nemeth and Roschmann discloses the method of Claim 1, wherein said generating said WUR packet further comprises modulating said preamble and said control information using On/OFF Key (OOK) modulation (Shellhammer ¶0053-5th sentence- it may have a reduced data rate and may be based at least in part on OOK modulation).

As to claim 4 the combined teachings of Shellhammer, Marsh, Nemeth and Roschmann disclose the method of Claim 1, wherein said preamble comprises a single field that comprises said predefined sequence- - predefined sequence being equivalent to a pseudo-random sequence (Shellhammer ¶0015)

As to claim 5 the combined teachings of Shellhammer, Marsh, Nemeth and Roschmann disclose the method of Claim 1, wherein said WUR packet is free of training symbol (Marsh, 1102 of Fig.11- selecting preamble sequence from a set of preamble sequence- each preamble sequence associated to one communication mode (or data rate) ;¶0098- last sentence

As to claim 6 the combined teachings of Shellhammer, Marsh, Nemeth and Roschmann disclose the method of Claim 1, wherein each of said plurality of sequences is further operable to indicate a respective WUR packet type (Marsh, 1102 of Fig.11- selecting preamble sequence from a set of preamble sequence- each preamble sequence associated to one communication mode- indicative of packet type.

As to claim 8 the combined teachings of Shellhammer, Marsh, Nemeth and Roschmann disclose the method of Claim 1, wherein said preamble further comprises another predefined sequence selected from another plurality of predefined sequences, wherein said another predefined sequence provides one or more of: automatic gain control and synchronization information associated with said WUR packet (Shellhammer ¶0063- 3rd sentence- preamble 410 may include an automatic gain control (AGC) field.)

As to claim 9 Shellhammer discloses a wireless communication device comprising: a memory; a processor (Shellhammer ¶0006- 1st sentence); and a first radio configured to transmit and receive (Shellhammer 116 of fig.1, 116a of Fig.2, 816 of Fig.8); and a second radio coupled to said first radio and configured to (Shellhammer 117 of Fig.2, 117a of Fig.2; 817 of Fig.8, ¶0102- 1st -4th sentences): receive an incoming signal; detect a predefined sequence from said incoming signal- predefined sequence being equivalent to a pseudo-random sequence (Shellhammer ¶0015); identify a preamble of a wake-up radio (WUR) packet from said incoming signal, wherein said preamble comprises said predefined sequence ¶0063- 1st and 4th sentences- the preamble 410 may also include a PN sequence; identify control information of said WUR packet from said incoming signal based on detection of said predefined sequence (Shellhammer ¶0065-1st sentence, 420 of Fig.4- data field 420 may include the message payload); and generate a wake-up indication based on said control information, wherein said wake-up indication is operable to cause said first radio to exit from a low power mode and to enter said operational mode (Shellhammer ¶0056- last sentence). 
Shellhammer however is silent where resolving said control information based on data transmission rate indicated by said predefined sequence. However in an analogous art Marsh remedies this deficiency: (Marsh ¶0042-3rd sentence- to determine a data rate at which the data payload (control information) is to be communicated; ¶0045- 2nd sentence- communication mode being tied to a range mode; ¶0010-1st sentence; ¶0033- last two sentences; ¶0040- first two sentence- range mode being tied to a data rate).  Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teaching of Shellhammer with that of Marsh for the purpose of generating a preamble sequence based on a pseudo random series of bits (Marsh ¶0098- 2nd sentence).
Both Shellhammer and Marsh are silent wherein said preamble is transmitted at the predefined data transmission rate wherein said transmission rate is equal to said predefined data transmission rate. However in an analogous art Nemeth remedies this deficiency: (Nemeth ¶0030- transmitting the preamble ….at the rate of the payload, ¶0031- transmitting the preamble and (SFD) at the rate of the payload).  have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Nemeth with the already combined teachings of Shellhammer and Marsh for the purpose of a having a common data rate for payload and preamble within a data packet (Nemeth ¶0045- 1st sentence).
All inventors however are silent wherein an end of said predefined sequence corresponds to a boundary between said preamble and said control information. However in an analogous art Roschmann remedies this deficiency (Roschmann, Col.1, lines 21-25-a repeatedly transmitted PN sequence ….as a preamble to the individual data blocks). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to modify the combined teaching of Shellhammer Marsh and Nemeth with that of Roschmann for the purpose of using a PN sequence as a preamble of a data block (Roschmann- Abstract).

As to claim 10 the combined teachings of Shellhammer, Marsh, Nemeth and Roschmann disclose the wireless communication device, wherein said second radio comprises an On/OFF Key (OOK) detector configured to demodulate said incoming signal (Shellhammer ¶0053-5th sentence- it may have a reduced data rate and may be based at least in part on OOK modulation).


As to claim 14 the combined teachings of Shellhammer, Marsh, Nemeth and Roschmann disclose the wireless communication device of Claim 9, wherein said second radio is further configured to identify another predefined sequence comprised in said preamble, wherein said another predefined sequence indicates one or more of: automatic gain control and synchronization information associated with said WUR packet (Shellhammer ¶0063- 2nd and 3rd sentence- preamble 410 may include an automatic gain control (AGC) field.)

As to claim 16 Shellhammer discloses a wireless communication device comprising: a memory;
a processor coupled to the memory (Shellhammer 1520 of Fig.15; ¶0144- 2nd sentence); and a transceiver coupled to said memory (Shellhammer- 1535 0f Fig.15; ¶0144- 2nd sentence), wherein said transceiver is configured to: generate a wake-up radio (WUR) packet comprising a wake-up radio signal for receipt by a WUR of a wireless communication device (Shellhammer Fig.4, ¶0062- wake up message 400; ¶0063- 1st sentence):, wherein said wake-up radio packet is generated by:
selecting a predefined sequence based on a data transmission rate for transmitting said wake-up radio signal (Shellhammer ¶0015); generating a preamble for said WUR packet, wherein said preamble comprises said predefined sequence(¶0063- 1st and 4th sentences- the preamble 410 may also include a PN sequence) ; and generating control information for said WUR packet (Shellhammer ¶0065-1st sentence, 420 of Fig.4-data field 420 may include the message payload. 
Shellhammer however is silent with regard to selecting from a plurality of predefined sequences wherein each of said plurality of predefined sequences is operable to indicate a different data transmission rate for WUR packet transmission; However in an analogous art Marsh remedies this deficiency: (Marsh, Marsh, ¶0098- 1st sentence, 1102 of Fig.11- selecting preamble sequence from a set of preamble sequence- each preamble sequence associated to one communication mode (or data rate) ¶0045- 2nd sentence- communication mode being tied to a range mode; ¶0010-1st sentence; ¶0033- last two sentences; ¶0040- first two sentence- range mode being tied to a data rate). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teaching of Shellhammer with that of Marsh for the purpose of generating a preamble sequence based on a pseudo random series of bits (Marsh ¶0098- 2nd sentence). Both Shellhammer and Marsh are silent in transmitting both said preamble and said control information in said WUR packet using a predefined data transmission rate indicated by said predefined sequence. However in Nemeth ¶0030- transmitting the preamble ….at the rate of the payload, ¶0031- transmitting the preamble and (SFD) at the rate of the payload). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Nemeth with the already combined teachings of Shellhammer and Marsh for the purpose of a having a common data rate for payload and preamble within a data packet (Nemeth ¶0045- 1st sentence).
All inventors however are silent wherein an end of said predefined sequence corresponds to a boundary between said preamble and said control information. However in an analogous art Roschmann remedies this deficiency (Roschmann, Col.1, lines 21-25-a repeatedly transmitted PN sequence ….as a preamble to the individual data blocks). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to modify the combined teaching of Shellhammer Marsh and Nemeth with that of Roschmann for the purpose of using a PN sequence as a preamble of a data block (Roschmann- Abstract).


As to claim 17 the combined teachings of Shellhammer, Marsh, Nemeth and Roschmann disclose the wireless communication device of Claim 16, wherein said transceiver is also configured to modulate said preamble and said control information using an On/OFF Key (OOK) modulation process (Shellhammer ¶0053-5th sentence- it may have a reduced data rate and may be based at least in part on OOK modulation)..

As to claim 19 the combined teachings of Shellhammer, Marsh, Nemeth and Roschmann disclose the wireless communication device of Claim 16, wherein said preamble comprises a single field that contains said predefined sequence predefined sequence being equivalent to a pseudo-random sequence (Shellhammer ¶0015), and wherein said WUR packet comprises no training symbol (Marsh, 1102 of Fig.11- selecting preamble sequence from a set of preamble sequence- each preamble sequence associated to one communication mode (or data rate); ¶0098- last sentence.

As to claim 21 the combined teachings of Shellhammer, Marsh, Nemeth and Roschmann disclose the wireless communication device of Claim 16, wherein said preamble further comprises another predefined sequence selected from another plurality of predefined sequences, wherein said another predefined sequence provides one or more of: automatic gain control; WUR packet type; and synchronization information associated with said WUR packet (Shellhammer ¶0063- 2nd and 3rd sentence- preamble 410 may include an automatic gain control (AGC) field.)

Claim 3 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer in view of Marsh, in view of Nemeth in view of Roschmann and further in view of Park et al (US 20140204822).

As to claim 3 and 18 the combined teachings of Shellhammer, Marsh, Nemeth and Roschmann discloses the method and device of Claims 1 and 16 respectively, wherein an end of said predefined sequence corresponds to a boundary between said preamble and said control information (Roschmann, Col.1, lines 21-25). 
All inventors however are silent wherein said control information comprises: an identification of a Basic Service Set (BSS); an identification of said wireless communication device. However in an analogous art Park remedies this deficiency: (Park ¶0039- 1st sentence, Fig.1; ¶0060- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Park with the already combined teachings of Shellhammer (Park ¶0118- 1st sentence).

Claim 7, 12, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer in view of Marsh in view of Nemeth in view of Roschmann and further in view of Jafarian et al (US 20140050133).

As to claims 7 and 20 the combined teachings of Shellhammer, Marsh, Nemeth and Roschmann disclose the method and device of Claims 1 and 16 respectively, however silent wherein said plurality of sequences comprise complementary sequences-complementary sequences which can be detected using a single  correlator. However in analogous art Jafarian remedies this deficiency: (Jafarian ¶0118- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Jafarian with the already combined teaching of Shellhammer Marsh, Nemeth and Roschmann for the purpose of each correlator configuring to correspond to a possible wake up signal (Jafarian ¶0118- 3rd sentence)

As to claim 12 the combined teachings of Shellhammer Marsh, Nemeth and Roschmann disclose the wireless communication device of Claim 9, however silent wherein said second radio comprises a plurality of correlators configured to respectively identify a plurality of predefined sequences from incoming signals, wherein each of said plurality of correlators corresponds to a different data transmission rate and is configured to determine a corresponding predefined sequence according to a data transmission rate associated therewith. However in analogous art Jafarian remedies this deficiency:  (Jafarian ¶0095- last sentence- wake-up circuit 330 may have multiple correlators to try to detect each possible signal; 1210a of Fig.12).  Therefore it would have been obvious to  each correlator configuring to correspond to a possible wake up signal (Jafarian ¶0118- 3rd sentence)

As to claim 13 the combined teachings of Shellhammer Marsh, Nemeth and Roschmann disclose the wireless communication device of Claim 9, however silent wherein said second radio comprises a correlator configured to identify two complimentary predefined sequences from incoming signals. However in analogous art Jafarian remedies this deficiency (Jafarian1210a of Fig.12). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Jafarian with the already combined teaching of Shellhammer, Marsh and Nemeth and  Roschmann for the purpose of each correlator configuring to correspond to a possible wake up signal (Jafarian ¶0118- 3rd sentence).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al – Transmitting Apparatus, Receiving Apparatus and Control Method Thereof- US 20150229507, 730 of Fig.9, ¶0123-¶0124.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462